DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The rejection of claims 1-13 and 19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendment to the claims obviate this rejection.
The objection to claims 14 and 15, under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (see claim 14) and cannot depend from any other multiple dependent claims (see claim 15 is withdrawn.  Applicant amended the claims to remove the multiple dependence.  However, the claims were withdrawn from consideration and cannot be solely reinstated as a pending claim because the claim has been amended.  As such, Applicant is reminded that claims 14 and 15 are still withdrawn and not under consideration at this time.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  These claims are newly objected to because the claims do not have to correct status .   Appropriate correction is required.



The following rejections of record have been modified to take into consideration the claim amendments:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 13, 19, 20-26, as amended, originally presented, or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (Takayama et al. Molecular Therapy 20(1):127-137, first published online 11/8/2011) in further view of Kim (Kim and Eberwine.  Anal Bioanal Chem 397:3173-3178, 2010).
Regarding claim 1, Takayama teaches a method of differentiation of stem cells into hepatocytes comprising: (a) inducing human embryonic stem cells and human induced pluripotent stem cells as starting cells in a hESF-DIF medium (i.e. under conditions for differentiation); (b) inducing said starting cells to exit the pluripotent state 
Takayama does not teach that the transfected combinations are in the form of mRNA, but rather Adenoviruses encoding the differentiation factors.  However, prior to effective filing of the instant claims, transfecting mRNA encoding proteins of interest was established in the prior art as a means of delivering and expressing such proteins of interest, as taught by Kim.  Kim further teaches that some advantages to transfected mRNA is that it can be expressed within minutes after transfection, a population of mRNA can be used for transfection, which is practically difficult with DNA transfection, and one can adjust the expression levels by changing the amount of mRNA transfected and the frequency of transfection in mRNA transfection (p. 3175, col 2 last paragraph).  
Thus it would have been obvious to an artisan of ordinary skill at the time of effective filing that one could simply substitute the Ad transfection method, used in Takayama with an mRNA transfection method, as taught by Kim, to predictably arrive at the limitations of claim 1.  The artisan would have a reasonable expectation of success in using an mRNA transfection method in place of an Ad transfection method because 
Regarding claim 3, Takayama teaches Sox17 as described above.  Thus Takayama in view of Kim renders claim 3 obvious.
Regarding claim 6, Takayama teaches Hex as described above.  Thus Takayama in view of Kim renders claim 6 obvious.  
Regarding claim 11, Takayama teaches HNF4a as described above.  Thus Takayama in view of Kim renders claim 11 obvious.
Regarding claim 13, Takayama teaches human iPSC and embryonic stem cells, as described above, which are harvested from tissue of a subject.  Thus Takayama in view of Kim renders claim 13 obvious.
Regarding claims 19 and 20, Takayama in view of Kim teaches the limitations of these methods as already described above.  Thus Takayama in view of Kim render claims 19 and 20 obvious.
Regarding new claims 21, 23, and 25, the specification describes “footprint free” as having no random integration of DNA into the genome ([0065]).  Kim discloses that one of the merits of transfecting mRNA over DNA transfection is no risk of integrating 
Regarding new claims 22, 24, and 26, Takayama in view of Kim teaches inducing stepwise differentiation by introducing mRNA encoding differentiation factors.  As such, no cell-type specific or endothelial growth factor proteins are being employed, only mRNA.  Thus the teachings of Takayama in view of Kim render these new claims obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Takayama in view of Kim. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
Applicant traverses this 103 rejection of record submitting the independent claims specify that the differentiation method is “mRNA-controlled”.  Applicant asserts that Takayama does not teach or suggest that pluripotent stem cells can be differentiated into hepatocytes by transfection of nucleic acids alone.  Takayama described culture replete with additional non-nucleic acid components to drive differentiation including activin A, BMP4, GFG4, HGF, and ocostatin M.  Applicant submits that Tamayaka teaches away from the claimed invention by relying upon multiple differentiation agents in addition to transfected DNAs.  Based on Takayama, Applicant submits that differentiation of pluripotent stem cell to hepatocytes cannot be accomplished relying on transfection of nucleic acids, much less transfection with mRNA alone.

Applicant asserts that Kim fails to teach anything more than GFP expression let alone a cellular process as complex as differentiation. In this regard, Kim does not teach or enable a series of mRNA transfection steps suitable for differentiation of a pluripotent stem cell to a hepatocyte.  
In response, Applicant’s argument is respectfully not found persuasive because Applicant is not considering the full teachings of Kim and is not considering the combined teachings of Takayama and Kim as a whole.  Kim is not provided to teach the limitation of the differentiation method because Takayama teaches those limitations already.  Respectfully, Applicant is only narrowly considering the teachings of Kim to the specific protein trying to expressed, GFP.  However, Kim’s teaching is broader than this.  With the use of their example, Kim teaches that protein factors can be successfully introduced into cells via transfection of mRNA encoding said protein factors and that this is available as an option for any method that intends to introduce protein factors into a cell.  Thus a person of ordinary skill would understand from the teachings of Takayama and Kim combined and as a whole, that a variant of the differentiation method of Takayama that introduces mRNA variant of the differentiation factors in Takayama, using the methods of Kim, could be done with a reasonable expectation of success.  Thus contrary to Applicant’s assertion, Kim taken with Takayama does teach and 
Since Applicant’s argument have not been sufficient to overcome the rejection of record, the rejection is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7-10, and 12, as originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (Takayama et al. Molecular Therapy 20(1):127-137, first published online 11/8/2011) in view of Kim (Kim and Eberwine.  Anal Bioanal Chem 397:3173-3178, 2010)as applied to claims 1, 3, 6, 11, 13, 19 and 20 above, and further in view of Mizuguchi (US 2012/0231490 A1 pub date:9/13/2012).
Regarding claims 2 and 3, Takayama in view of Kim teach the claims as discussed above. Takayama, which teaches the differentiation method, does not teach the introducing a FOX2A or FOX2A together with SOX17 to further differentiate the pluripotent and mesodermal cells as claimed.  

Thus it would have been obvious to an artisan of ordinary skill at the include overexpression of FOX2A, as taught by Mizuguchi, with the overexpression of SOX17 in the differentiation of stems cells, taught by Takayama in view of Kim, to predictably differentiate the stem cells along a hepatic linage and arrive at the limitations of claims 2 and 3.  An artisan would have a reasonable expectation of success because method of introducing transcriptions factors to be overexpressed and differentiate stem cells was well established in the prior art, as demonstrated by Takayama and Mizuguchi, but further FOX2A and/ SOX17 is an art-established endodermal factor shown by Mizuguchi induce differentiation along an endodermal and hepatocyte pathway.  As artisan would have been motivated to FOX2A as well because it has been shown to differentiate stem cells along a hepatic linage.  Thus Takayama in view of Kim in further view of Mizuguchi render claims 2 and 3 obvious.
Regarding claims 5, 7-10, and 12, Takayama in view of Kim does not teach the use of all the claimed transcription factors recited in these claims.  However, Mizuguchi contemplates the overexpression of multiple combinations of hepatic differentiation factors, such a including GATA4 and GATA6, FOXA2/HNF3B (a.k.a. SOX17), as well as HEX and HNF4A, TBX3, HFN1a, HFN6, CEB/Pa, and CEB/Pb because they are all found to be involved in differentiation and proliferation of hepatocyte lineage cells and hepatocytes, as well as show to improve the efficiency of differentiation along the hepatocyte lineage pathway ([0083]).

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a 
In the present situation, rationales A, E, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Takayama in view of Kim in further view of Mizuguchi. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
The argument regarding Takayama and Kim are discussed above and will not be further addressed here.  Regarding Mizuguchi, Applicant submits, like Takayama, described transfection cultures replete with additional non-nucleic acid components to drive differentiation.  Thus, like Takayama, Mizuguchi teaches away from the claimed invention by relying on multiple differentiation agent in addition to the transfected DNAs.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


New Matter
New claims 22, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When determining if a newly added recitation has adequate written description, the specification, as originally filed, is examined for either explicit or implicit descriptive support for the broadest reasonable interpretation of said newly added recitation.  
New claims 22 and 24 recite, “wherein steps (c) to (e) do not employ cell type-specific growth factors”.  Newly add claim 26 recites, “wherein step (c) does not employ endoderm-specific growth factors”.  A search of the specification, as originally filed, fails to provide any literal recitation for these newly added claims.  Thus, the specification fails to provide explicit descriptive support for them.  
The closest description Examiner could find was the following (citations from PreGrant Publication):
For claims 22 and 24: [0006] Another key component of a typical differentiation protocol is the media for culturing cells, which may be composed of nutrients (lipids, amino acids, carbohydrates, vitamins, etc.), proper concentrations of salts, pH buffering 
For claim 26:  [0028] One aspect of the invention relates to a method for producing endoderm cells from induced pluripotent stem cells, comprising the steps of: (a) culturing said induced pluripotent stem cells as starting cells under conditions for differentiation; (b) inducing said starting cells to exit the pluripotent state towards the mesendoderm lineage; and (c) directing the differentiating cells towards endoderm through culture cell transfection with endoderm-specific mRNAs at an effective dose and within specific time windows. 
(originally filed) 20. A method for producing endoderm cells from induced pluripotent stem cells, comprising the steps of: (a) culturing said induced pluripotent stem cells as starting cells under conditions for differentiation; (b) inducing said starting cells to exit the pluripotent state towards the mesendoderm lineage; and (c) directing the differentiating cells towards endoderm through culture cell transfection with endoderm-specific mRNAs at an effective dose and within specific time windows.
None of these descriptions by the specification expressly or implicitly describe that cell type-specific or endoderm-specific growth factors are not employee.  To the contrary, the specification and claims (see claim 13) utilize growth factors such as HNFs. 
In Applicant’s remarks (12/3/2021), Applicant indicates that support for the new claims (21-26) is found, for example, at paragraphs 0055, 0057-0058, and 0062-0065.

It appears that Applicant may be relying on this description as implicit support for the above new claims.  However, this paragraph cannot be taken out of the context of the following paragraph which states the following:
[0059] More specifically, this invention relates to changing the pluripotent state or progenitor state of stem cells or progenitor cells towards a specific lineage or tissue cell type by expressing critical cell fate genes (collectively referred as stem cells), including key cell fate factors and fusions between conventional transcription factors (TFs) with transactivation domains, optimized for directing stem cells towards different types of cells; introducing these factors as synthetic messenger RNA (mRNA) into cultured pluripotent stem cells at the preferred density by methods that result in appropriate levels of transgene expression; maintaining cells under optimized conditions to result in previously unattainable efficiency of specific differentiation. Factors expressed through introduction of mRNA can also include growth factors, cytokines, hormones, signal peptides and other cell fate influencing secreted factors or modifying enzymes.
Examiner also refers to following paragraphs from the original specification to shed light on the intended employment of growth factors or lack thereof:
[0007] In clinical applications of stem cell derived tissue cells, most components of the established differentiation media require individual certification under the current good for example, growth factors need to be produced by special procedures and require individual certification.
[0033] In addition, other methods also rely on animal products such as serum or Matrigel which must undergo certification and/or which must be produced using GMP practices. Another aspect of the current invention is to create a new method that is primarily based on a single type of molecule suitable for uniform certification and quality control processes.
Thus paragraph [0059] appears contrary to newly added claims cited above because this paragraph states that the factors introduced as mRNA can be growth factors and is therefore contrary to a claim stating that growth factors are not employed.
Overall, after reviewing the specification as a whole and the paragraph cited by Applicant and Examiner, Examiner believes that one of ordinary skill would understand that the invention (transfection of mRNA encoding differentiation factors) is trying to circumvent the traditional use of cell-specific growth factor proteins in the medium because they are difficult, require a lot of certification, inefficient and tedious.  This is not the same as “do not employ cell type-specific growth factors” or “do not employ endoderm-specific growth factors”.  Clearly, the invention uses these growth factors but indirectly via their introduction as mRNAs that are then expressed as proteins by the transfected cells.  Thus, the newly added recitations above also lack adequate implicit description because the specification, as originally filed, does not imply that growth factors are not employed but rather that growth factor proteins are not introduced into the medium because they are being introduced into the cell via mRNA and associated growth factor expression.


	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632